 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   NATASHA THOMPSON, an                     )   CASE NO. CV 18-03469-GW-RAOx
     individual; DELMAS GRIFFIN, an           )   Honorable Judge George H. Wu
12                                            )
     individual; J.G., a minor by and through )
13   his guardian ad litem, NATASHA           )   JUDGMENT GRANTING
                                              )
14   THOMPSON,                                )   DEFENDANT COUNTY OF LOS
                                              )   ANGELES’ MOTION FOR
15                                            )
                   Plaintiffs,                )   ATTORNEYS FEES
16                                            )
           vs.                                )   Original Hearing Date: April 22, 2019
17                                            )
                                              )   Cont. Hearing Date:    May 6, 2019
18   COUNTY OF LOS ANGELES;                   )   Courtroom: 9D
                                              )
19   DEPARTMENT OF CHILDREN AND )
     FAMILY SERVICES; SANDI                   )
20
     BROWN, an individual; SAMANTHA ))
21   HURDADO, an individual; CAROLYN )
     PYLES, an individual; S. RODARTE, ))
22
     an individual; ANGELA Y. LEE, an         )
23   individual; JAMIE HEIN, an individual;)
                                              )
24   ANGELICA THOMAS, an individual; )
     and DOES 1 through 50, inclusive,        )
25                                            )
                                              )
26                Defendants.                 )
                                              )
27                                            )
28   ///


                                            -- 1 --
                      JUDGMENT RE: COUNTY’S MOTION FOR ATTORNEYS FEES
                                                          CASE NO. 2:18-cv-03469-GW-RAO
 1    JUDGMENT ON DEFENDANT COUNTY OF LOS ANGELES MOTION
 2                              FOR ATTORNEYS FEES:
 3         On March 25, 2019, the County of Los Angeles filed a Motion for Attorneys
 4   Fees related to the summary judgment entered by this Court in its favor on March
 5   11, 2019. On July 22, 2019, the Court entered an order on the County’s Motion for
 6   Attorneys Fees, GRANTING motion as to attorneys’ fees on Plaintiffs’ Monell
 7   cause of action. The Court therefore awards $5,859.50 to the COUNTY OF LOS
 8   ANGELES payable by PLAINTIFFS DELMAS GRIFFIN, NATASHA
 9   THOMPSON, AND J.G. (by and through his Guardian ad Litem NATASHA
10   THOMPSON). The Court does not issue a ruling herein with respect to
11   Defendants’ Application to the Clerk to Tax Costs against Plaintiffs (see Docket
12   No 128) and leaves the determination of its merits to the Clerk.
13
14   DATED: July 30, 2019
15
16
                                            ___________________________________
17                                          HON. GEORGE H. WU,
18                                          United States District Judge
19
20
21
22
23
24
25
26
27
28


                                            -- 2 --
                      JUDGMENT RE: COUNTY’S MOTION FOR ATTORNEYS FEES
                                                         CASE NO. 2:18-cv-03469-GW-RAO
